UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARLOS HERNANDEZ BARRERA,

                          Petitioner,
                                                               ORDER
            - against -
                                                          19 Civ. 5611 (PGG)
THOMAS DECKER,
    in his official capacity as Field Office
    Director, New York City Field Office,
    U.S. Immigration & Customs
    Enforcement,

KEVIN McALEENAN,
     in his official capacity as Acting
     Secretary, Department of Homeland
     Security, and

WILLIAM BARR,
     in his official capacity as Attorney
     General, U.S. Department of Justice,

                          Respondents.


PAUL G. GARDEPHE, U.S.D.J.:

             The Court’s December 10, 2019 order (Dkt. No. 15) is hereby withdrawn.

Dated: New York, New York
       December 18, 2019




                                               1
